DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,307,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
	Regarding claims 30 and 34, Official Notice is taken that the various parameters listed (i.e., insulin level, respiration, etc.) are all old and well-known, clinically relevant, health-related parameters.  Thus, while they are not explicitly recited in the patented claims, one of ordinary skill in the art would have considered it obvious to utilize any 
Regarding claim 32, while the display of indicia representing arrhythmic events is not explicitly claimed in the patent, patented claims 7 and 15 refer to the analysis of ECG data to detect arrhythmic events.  Given the suggestion to analyze the data to detect arrhythmic events, one of ordinary skill in the art would have considered it obvious to display indicia representing detected arrhythmic events as a convenient way of informing the viewer the results of the analysis, so that the viewer can ascertain the health status of the individual(s) being monitored.  Official Notice is further taken that it was old and well-known to indicate arrhythmic events by indicia on ECG displays for the same reason.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,307,922 in view of Gannon et al. (Pub. No. 2014/0121557). 
While the ‘922 patent does not claim subject matter involving data transmission quality, claim 10 suggests that operational status of the measurement device may be identified and, in the case of battery charge level, displayed. Gannon et al. disclose a related health status monitoring device wherein operational status of the measurement device may be displayed including battery charge and transmission quality between a sensor and computing device (par. 0059).  Clearly as reliable communication is critical between medical systems in order to ensure proper operation, accurate data transmission and accurate interpretation of the data, those of ordinary skill in the art would have considered it a matter of obvious design to indicate any number of critical .
Claims 21-27 and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,172. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
Regarding claims 30 and 34, as stated above, Official Notice is taken that the various parameters listed (i.e., insulin level, respiration, etc.) are all old and well-known, clinically relevant, health-related parameters.  Thus, while they are not explicitly recited in the patented claims, one of ordinary skill in the art would have considered it obvious to utilize any known parameter when designing a method and/or system for displaying health-related data, including those listed.
Regarding claim 32, as stated above, while the display of indicia representing arrhythmic events is not explicitly claimed in the patent, patented claims 7 and 15 refer to the analysis of ECG data to detect arrhythmic events.  Given the suggestion to analyze the data to detect arrhythmic events, one of ordinary skill in the art would have considered it obvious to display indicia representing detected arrhythmic events as a convenient way of informing the viewer the results of the analysis, so that the viewer can ascertain the health status of the individual(s) being monitored.  
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,376,172 in view of Gannon et al. (Pub. No. 2014/0121557). 
Application of the Gannon et al. reference to the ‘172 patent substantially parallels the reasoning already given above and will not be repeated for the sake of brevity.
Claims 21-27 and 29-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,081,884. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention's claims are merely broader in scope than the patented claims.  Once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993))..
Regarding claim 26, while the ‘884 patent does not explicitly refer to the display of a pictorial representation of a second group spaced apart from the first group’s pictorial representation (a visual representation of a shape (patented claim 1) is considered to be equivalent to a pictorial representation), the fact that the patent suggests displaying a pictorial representation of a first group of a plurality of classified groups would suggest to one of ordinary skill in the art that, if it were desirable to review patients belonging in groups other than the first group, that one could just as easily review additional groups in the same manner as the first group.  Spacing pictorial representations representing groups is simply a matter of common sense as a means to 
Regarding claim 27, while the ‘884 invention does not reference battery level status, claim 23 does suggest that indicia representative of the status of the data collection device may be displayed.  Considering that battery level status is an important parameter to account for when determining the validity of data collected by the data collection device, one of ordinary skill in the art would have considered it obvious to provide an indication of its status in order to inform the reviewer of potential corrupted data.
	Regarding claim 35, while the ‘884 invention recites classifying data into groups in accordance with at least one of severity, recency and number (claim 5), there is no recitation that the pictorial representation of the at least one member include an indication of such classification.  One of ordinary skill in the art, however, given that patients are classified into groups in accordance with at least one of severity, recency or number of health-related events, would have considered it obvious to further display for review the reason the patient was classified into a particular group, so as to give the reviewer a better understanding of the patient’s condition.  To modify the ‘884 invention to include such an indication would have therefore been considered a matter of obvious design.
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,081,884 in view of Gannon et al. (Pub. No. 2014/0121557). 
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental step(s) of forming a pictorial representation of a first group and a second group, wherein one or more attributes of the pictorial representation represent distinguishing features of health-related data of members of the first group compared to the second group, and forming a pictorial representation of at least one member of the first group separate from the pictorial representation of the first group, wherein one or more attributes of the pictorial representation of the at least one member represent distinguishing features of the health-related data of the at least one member compared to the other members of the first group.  A cardiologist after reviewing the data, for example, may simply mentally classify patients into groups representing various health conditions, and list the groups on paper, with symbols representing the particular patient’s condition placed next to the patient’s name.  Other than the additional elements specifically addressed below, all remaining aspects of the claims pertain to mentally performable steps involving evaluation, organization and arrangement of data.
Vanda Memo); there is no particular machine used to apply the exception (see applicant’s par. 0043 where generic computer structure such as PCs, tablet computers, mobile devices, smartphones, etc., may be used; see MPEP 2106.05(b)); there is no transformation or reduction of a particular article to a different state or thing (data is merely organized and displayed; see MPEP 2106.05(c)); and references to health-related data (e.g., ECGs, insulin levels, respiration, blood pressure, etc.) fail to apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to the healthcare environment (see MPEP 2106.05(e) and Vanda). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of displaying the data once formed, amount to the insignificant extra-solution activity of outputting data (see MPEP 2106.05(g)).  The only other additional elements consist of the data storage device, processor and display device, which alone and in combination, represent generic computerized systems (see par. 0043 of the present specification; e.g., PCs, tablet computers, mobile devices, smartphones, etc.) and are thus not representative of a particular machine.  Said structure would be required for any invention looking to collect, organize/arrange and display data.  As also stated above, there is no 
The use of data storage, processors and display devices, whether individually or in combination is WURC in the art as such elements represent basic-level generic computer structure.  The applicant, in fact, discloses that a wide variety of generic devices may serve to implement the invention (see at least par. 0043 where PCs, tablet computers, mobile devices, smartphones, etc., are suitable to the practice of the invention).  Any implementation of the abstract idea into a machine would require such elemental and well-known components/arrangements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 13, 2021